Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered April 26, 1989, upon a verdict convicting defendant of the crimes of criminal possession of a controlled substance in the first degree and criminal possession of a controlled substance in the seventh degree.
The only issue raised by defendant on this appeal concerns the legality of the warrantless search conducted by State Troopers after the vehicle in which defendant was a passenger was stopped for speeding. This court recently dealt with this same issue in the case of codefendant Thomas Mercado (see, People v Mercado, 165 AD2d 910), wherein we decided that probable cause validating the search was lacking. Since this issue is determinative of defendant’s appeal, reversal of his conviction is also warranted.
Judgment reversed, on the law, motion to suppress granted and matter remitted to the County Court of Ulster County for further proceedings not inconsistent with this court’s decision. Mahoney, P. J., Kane, Casey, Weiss and Mercure, JJ., concur.